His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
An examination of the record in this case led ns to believe that there is evidence available, but not adduced, which might have a material bearing on the controversy.
Of the nature of that evidence we have advised all counsel; and being of opinion that the case should be remanded to allow the introduction of that or any other relevant evidence.
It is ordered that the judgment appealed from be set aside and that the case be remanded for a new trial according to law; appellee to pay costs of appeal, and the costs of suit to await the final result.
Remanded.